UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4611


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSE ANTONIO ZAVALA-GARCIA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cr-00157-GJH-1)


Submitted: May 11, 2017                                           Decided: May 22, 2017


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant. Collin Francis Delaney,
Special Assistant United States Attorney, Kelly O. Hayes, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Antonio Zavala-Garcia pled guilty pursuant to a plea agreement to one count

of reentry of an alien deported after a felony conviction, in violation of 8 U.S.C. § 1326(a),

(b)(1) (2012). Zavala-Garcia was sentenced to eight months’ imprisonment and three

years’ supervised release. His counsel filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues for appeal, but raising for

the court’s consideration whether the imposition of supervised release was procedurally

reasonable. Zavala-Garcia was informed of the opportunity to file a pro se supplemental

brief, but declined to do so. The Government did not file a brief. After a careful review

of the record, we affirm.

       We review a sentence’s procedural and substantive reasonableness for an abuse of

discretion. United States v. Howard, 773 F.3d 519, 527-28 (4th Cir. 2014). We first review

for procedural error, such as improper calculation of the Sentencing Guidelines range,

failure to consider the 18 U.S.C. § 3553(a) (2012) sentencing factors, selection of a

sentence based on clearly erroneous facts, Howard, 773 F.3d at 528, or failure to

adequately explain the sentence, Gall v. United States, 552 U.S. 38, 51 (2007). Absent any

procedural error, we examine the substantive reasonableness of the sentence under “the

totality of the circumstances.” Howard, 773 F.3d at 528 (internal quotation marks omitted).

Sentences within or below a properly calculated Guidelines range are presumed

substantively reasonable, and this “presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

                                              2
       We conclude that the district court did not err in imposing a term of supervised

release. The court was aware of U.S. Sentencing Guidelines Manual § 5D1.1(c) (2015),

considered Zavala-Garcia’s specific circumstances and the § 3553(a) sentencing factors,

and found that there was a need for added deterrence and to protect the public from any of

Zavala-Garcia’s criminal conduct were he to reenter the United States after removal.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Zavala-Garcia’s conviction

and sentence. This court requires that counsel inform Zavala-Garcia, in writing, of the

right to petition the Supreme Court of the United States for further review. If Zavala-

Garcia requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Zavala-Garcia. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3